DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2021 and October 21, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8, 19 and 20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  Multiple dependent Claim 8 depends from multiple dependent Claim 3.  Multiple dependent Claim 19 depends from multiple dependent Claims 3 and 8.  Claim 20 depends from Claim 19.  See MPEP §608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 5 of Claim 1 and line 6 of Claim 14 do not define the term “L”, rendering the claims indefinite because the maximum length cannot be determined.  ¶[38] of the specification defines “L” as a maximum length that is the greatest distance between any two points on a fragment, and gives the example of L being at least 1 inch.  Examiner suggests amending line 5 of Claim 1 and line 6 of Claim 14 by adding a definition for the term “L”, such as “…a maximum length of more than 1/2 L, where the maximum length is a greatest distance between any two points on a fragment and L is a distance of at least 1 inch;”, if accurate.  The term “L” will be interpreted in this manner for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2005/0051647 A1 by Bitton et al., hereinafter BITTON.
Regarding Claim 1, BITTON discloses a method of recycling aluminum alloy wheels (Fig. 1; ¶[0015]), the method comprising:
providing a feed of aluminum alloy wheels of a particular alloy (19 in Fig. 1; ¶[0022]);
fragmenting (20 in Fig. 1; ¶[0023]) the aluminum alloy wheels into a plurality of fragments (21 in Fig. 1; ¶[0023]) such that each fragment has a maximum length of more than 1/2 L (as explained in the 35 U.S.C. 112 (b) rejection of Claim 1 above, the term “L” is being interpreted as a distance of at least 1 inch for examination purposes.  ¶[0023] of BITTON discloses shredding the wheels to a size that is suitable for feeding the shredded material to a magnetic separator, and states it is preferable to shred the wheels into fragmented pieces from 2 to 3 inches in length.);
providing a plurality of shot wherein each shot in the plurality of shot has a maximum length of 1/6 L or less (¶[0027] discloses use of ½ inch steel shot in shot blast apparatus 26 of Fig. 1.  With L being 3 inches according to the preferred size expressly described in ¶[0023], the ½ inch steel shot is 1/6 the size of 3 inch fragmented aluminum pieces.);
shot blasting the plurality of fragments with the plurality of shot to clean non-aluminum contaminants off the plurality of fragments (26 in Fig. 1; ¶[0027] through [0029]);
providing a dividing surface for separating the plurality of fragments from the plurality of shot (¶[0029] discloses shot blasting apparatus 26 has a shakeout chamber which divides the fragmented aluminum pieces from the abrasive shot.);
after shot blasting the plurality of fragments with the plurality of shot, separating the plurality of fragments from the plurality of shot by moving a mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface such that at least a portion of the plurality of shot passes through the dividing surface (¶[0029] discloses shot blasting apparatus 26 has a shakeout chamber which divides the fragmented aluminum pieces from the abrasive shot.); and
providing the remaining plurality of fragments for use in manufacturing at least one component made from aluminum alloy (30 in Fig. 1; ¶[0030]).
BITTON does not expressly disclose:
fragmenting the aluminum alloy wheels such that more than 95% of a mass of the quantity of the aluminum alloy wheels is fragmented to have a maximum length of more than 1/2 L;
the shot provided to shot blast the fragmented aluminum pieces has a maximum length of 1/8 L;
the dividing surface has a plurality of holes wherein each hole in the plurality of holes is large enough for objects having a maximum length of 3/8 L or less to pass through and small enough to block objects having a maximum length of 5/8 L or more from passing through; and
separating the plurality of fragments from the plurality of shot via the plurality of holes.
BITTON is silent regarding the percentage of the mass of the aluminum alloy wheel fragments which are fragmented to maximum length of more than 1/2 L.
The 2 to 3 inch fragmented piece length expressly disclosed in ¶[0023] of BITTON is stated as a preference.  The beginning of ¶[0023] teaches any shredder known in the art may be used so long as the recycled wheels may be shredded into piece sizes that are suitable for feeding to a magnetic separator.
The ½ inch shot size expressly disclosed in ¶[0027] of BITTON is stated as a preference for use in the method where the fragmented aluminum piece size is the 2 to 3 inch size previously described.  The beginning of ¶[0027] teaches the shot blasting step may be carried out by any shot blasting apparatus suitable for treating pieces of the size produced by the shredder.
BITTON is silent regarding details of the shakeout chamber structure within shot blast apparatus 26.  But, BITTON does disclose a vibration screening step (22 in Fig. 1; ¶[0024]) between the shredding and the shot blasting steps, and teaches using a plurality of screen openings dimensioned to allow dirt and shredding fines to pass through while retaining the fragmented aluminum pieces on top of the screen.
Regarding the percentage of the mass of the aluminum alloy wheel fragments fragmented to a maximum length of more than 1/2 L, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the shredding step disclosed in BITTON so that more than 95% of the mass of the aluminum alloy wheels is fragmented to a desired size since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In applying this to the present situation, the method in BITTON would not operate differently with the claimed percentage range since shredding as much of the mass as possible to the desired size would allow proper processing by processing steps downstream from the shredding step, and Applicant places no criticality on the range claimed, indicating 95% simply as an example in ¶[38] and [55] of the specification.
Regarding the sizing of the shot, BITTON teaches sizing of the shot as a result effective variable in ¶[0027], where the size of shot is determined by the size of the fragmented aluminum pieces produced by the shredder used upstream from the blasting step.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to size the shot 1/8 L as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the dividing surface having screen openings sized between 3/8 L and 5/8 L, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a vibration screen as BITTON expressly teaches in ¶[0024] as structure for the shakeout chamber of shot blast apparatus 26, and size the screen openings as taught, such that fragmented aluminum pieces are retained on top of the screen while debris, in this case abrasive shot, passes through.
Regarding Claim 2, BITTION renders the method of Claim 1 unpatentable as explained above, and teaches sizing of the shot as a result effective variables determined by the size of the fragmented aluminum pieces produced by the shredder used upstream from the blasting and separating steps.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to size the shot 1/16 L and size the fragmented aluminum pieces to at least L as a matter of routine optimization.
Regarding Claim 3, BITTION renders the method of Claims 1 or 2 unpatentable as explained above.  BITTON further teaches providing the dividing surface (the shakeout chamber of shot blast apparatus 26 in Fig. 1) for separating the plurality of fragments from at least the portion of the plurality of shot comprises providing a container having an interior defined by an exterior wall, the dividing surface being provided within the interior of the container (¶[0028] discloses shot blast apparatus 26 has a housing that is internally sectioned to include the shakeout chamber therein.).
Regarding Claim 10, BITTON renders the method of Claim 1 unpatentable as explained above, and further teaches, after moving the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface such that at least a portion of the plurality of shot passes through the dividing surface via the plurality of holes, moving the remaining plurality of fragments and any residual shot within a trapping distance of at least one magnet (28 in Fig. 1; ¶[0031]) such that the at least one magnet exerts a magnetic force on the residual shot sufficient to draw that residual shot into contact with the at least one magnet.  ¶[0031] through [0033] teach separation of fragments using magnetic fields.
Regarding Claim 14, BITTON teaches a system for recycling aluminum alloy wheels (Fig. 1; ¶[0015]), the system comprising:
a conveyor (19 in Fig. 1; ¶[0022]) for providing a feed of aluminum alloy wheels of a particular alloy;
a fragmenting unit (20 in Fig. 1; ¶[0023]) for receiving the feed of aluminum alloy wheels from the conveyor and for fragmenting the aluminum alloy wheels into a plurality of fragments such that each fragment has a maximum length of more than 1/2 L (as explained in the 35 U.S.C. 112 (b) rejection of Claim 1 above, the term “L” is being interpreted as a distance of at least 1 inch for examination purposes.  ¶[0023] of BITTON discloses shredding the wheels to a size that is suitable for feeding the shredded material to a magnetic separator, and states it is preferable to shred the wheels into fragmented pieces from 2 to 3 inches in length.);
a blast chamber (26 in Fig. 1; ¶[0027] through [0029]) for receiving the plurality of fragments from the fragmenting apparatus and for subjecting the plurality of fragments to shot blasting to provide a plurality of shot blasted pieces, wherein the blast chamber comprises a plurality of shot to provide the shot blasting, and each shot in the plurality of shot has a maximum length of 1/6 L or less (¶[0027] discloses use of ½ inch steel shot in shot blast apparatus 26 of Fig. 1.  With L being 3 inches according to the preferred size expressly described in ¶[0023], the ½ inch steel shot is 1/6 the size of 3 inch fragmented aluminum pieces.); and,
a separator (the shakeout chamber portion of shot blast apparatus 26 in Fig. 1) for receiving the plurality of fragments and the plurality of shot blasted pieces, the separator comprising a dividing surface for separating the plurality of fragments from the plurality of shot (¶[0029] discloses shot blasting apparatus 26 has a shakeout chamber which divides the fragmented aluminum pieces from the abrasive shot.);
wherein, in operation, a mixture of the plurality of fragments and the plurality of shot is moved adjacent the dividing surface such that at least a portion of the plurality of shot passes through the dividing surface, separating at least the portion of the plurality of shot from a remaining plurality of fragments not passing through the dividing surface (¶[0029] discloses shot blasting apparatus 26 has a shakeout chamber which divides the fragmented aluminum pieces from the abrasive shot.); the remaining plurality of fragments being usable to manufacture at least one component made from aluminum alloy (30 in Fig. 1; ¶[0030]).
BITTON does not expressly disclose:
fragmenting the aluminum alloy wheels such that more than 95% of a mass of the quantity of the aluminum alloy wheels is fragmented to have a maximum length of more than 1/2 L;
the shot provided to shot blast the fragmented aluminum pieces has a maximum length of 1/8 L;
the dividing surface has a plurality of holes wherein each hole in the plurality of holes is large enough for objects having a maximum length of 3/8 L or less to pass through and small enough to block objects having a maximum length of 5/8 L or more from passing through; and
separating the plurality of fragments from the plurality of shot via the plurality of holes.
BITTON is silent regarding the percentage of the mass of the aluminum alloy wheel fragments which are fragmented to maximum length of more than 1/2 L.
The 2 to 3 inch fragmented piece length expressly disclosed in ¶[0023] of BITTON is stated as a preference.  The beginning of ¶[0023] teaches any shredder known in the art may be used so long as the recycled wheels may be shredded into piece sizes that are suitable for feeding to a magnetic separator.
The ½ inch shot size expressly disclosed in ¶[0027] of BITTON is stated as a preference for use in the method where the fragmented aluminum piece size is the 2 to 3 inch size previously described.  The beginning of ¶[0027] teaches the shot blasting step may be carried out by any shot blasting apparatus suitable for treating pieces of the size produced by the shredder.
BITTON is silent regarding details of the shakeout chamber structure within shot blast apparatus 26.  But, BITTON does disclose a vibration screening step (22 in Fig. 1; ¶[0024]) between the shredding and the shot blasting steps, and teaches using a plurality of screen openings dimensioned to allow dirt and shredding fines to pass through while retaining the fragmented aluminum pieces on top of the screen.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the shredder fragmenting unit disclosed in BITTON so that more than 95% of the mass of the aluminum alloy wheels is fragmented to a desired size since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In applying this to the present situation, the system of BITTON would not operate differently with the claimed percentage range since shredding as much of the mass as possible to the desired size would allow proper processing by processing steps downstream from the shredder fragmenting unit, and Applicant places no criticality on the range claimed, indicating 95% simply as an example in ¶[38] and [55] of the specification.
Regarding the sizing of the shot, BITTON teaches sizing of the shot as a result effective variable in ¶[0027], where the size of shot is determined by the size of the fragmented aluminum pieces produced by the shredder used upstream from the blasting step.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to size the shot 1/8 L as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the dividing surface having screen openings sized between 3/8 L and 5/8 L, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a vibration screen as BITTON expressly teaches in ¶[0024] as structure for the shakeout chamber of shot blast apparatus 26, and size the screen openings as taught, such that fragmented aluminum pieces are retained on top of the screen while debris, in this case abrasive shot, passes through.
Regarding Claim 15, BITTION renders the system of Claim 14 unpatentable as explained above, and teaches sizing of the shot as a result effective variables determined by the size of the fragmented aluminum pieces produced by the shredder used upstream from the blasting and separating steps.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to size the shot 1/16 L and size the fragmented aluminum pieces to at least L as a matter of routine optimization.
Regarding Claim 16, BITTION renders the system of Claims 14 or 15 unpatentable as explained above.  BITTON further teaches a dividing surface (the shakeout chamber of shot blast apparatus 26 in Fig. 1) for separating the plurality of fragments from at least the portion of the plurality of shot comprises a container having an interior defined by an exterior wall, the dividing surface being provided within the interior of the container (¶[0028] discloses shot blast apparatus 26 has a housing that is internally sectioned to include the shakeout chamber.).

Claims 4-7, 9, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over BITTON in view of U.S. Patent Application Publication No. US 2013/0017767 A1 by Suzuki et al., hereinafter SUZUKI.
Regarding Claim 4, BITTON renders the method of Claim 3 unpatentable as explained above.  However, BITTION does not disclose details of the shakeout chamber portion of shot blast apparatus 26, and therefore does not teach moving the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface comprises moving the container and the dividing surface.
SUZUKI teaches a shot-blasting machine (Title) which uses a two-screen rotary drum (13, 13A and 13B in Fig. 5; ¶[0067]) as a dividing surface (13A) within a container (13B) driven by a driving motor (M2 in Fig. 5; ¶[0049]) to separate shot from the material that is being blasted.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the shot-blasting machine taught by SUZUKI for the shot blast apparatus taught by BITTON to obtain the predictable result of providing a moving dividing surface separating the plurality of fragmented aluminum pieces from shot of the shot blast apparatus within a moving container by using a two-screen rotary drum shot-blasting machine such as SUZUKI teaches.
Regarding Claim 5, the prior art reference combination of BITTON in view of SUZUKI renders the method of Claim 4 unpatentable as explained above.  SUZUKI further teaches wherein
moving the container (13B in Fig. 5) and the dividing surface (13A in Fig. 5) comprises operating a drive mechanism (M2 in Fig. 5) to rotate the container; and,
the drive mechanism is separated from the plurality of fragments and the plurality of shot by the exterior wall of the container to isolate the drive mechanism from the plurality of fragments and the plurality of shot within the interior of the container.  Fig. 5 shows driving motor M2 is isolated from the interior of drum 13 by the exterior wall of container 13B.
Regarding Claim 6, the prior art reference combination of BITTON in view of SUZUKI renders the method of Claim 5 unpatentable.  SUZUKI further teaches:
defining a flow-through rate of the mixture of the plurality of fragments and the plurality of shot within the interior of the container (gate 28 in Fig. 2 (¶[0048]) and bucket loader 19 in Fig. 2 (¶[0041] are used to define a flow-through rate of the mixture of shot and work to be blasted as described in ¶[0068] through [0073]);
after separating the remaining plurality of fragments from at least the portion of the plurality of shot, checking the remaining plurality of fragments for residual shot (¶[0080]);
determining a mass proportion of the residual shot relative to the remaining plurality of fragments containing the residual shot; and
when the proportion of the residual shot exceeds a first threshold proportion, reducing the flow-through rate of the mixture of the plurality of fragments and the plurality of shot within the interior of the container; otherwise not reducing the flow-through rate (¶[0048] and [0073] teach gate 28 in Fig. 2 is used to control the flow rate of the shot).
Regarding Claim 7, the prior art reference combination of BITTON in view of SUZUKI renders the method of Claim 6 unpatentable as explained above.  BITTON further teaches
determining an aggregate composition estimate for the remaining plurality of fragments by determining a plurality of composition measurements of the material of the remaining plurality of fragments, the aggregate composition estimate comprising a plurality of element concentration estimates comprising an element concentration estimate for each element in a plurality of elements (¶[0035] teaches estimation;
selecting a selected target alloy, the selected target alloy having a plurality of element ranges comprising an element range for each element in the plurality of elements (¶[0037] teaches selecting an aluminum alloy); and
determining the first threshold proportion based on the aggregate composition estimate and the selected target alloy (¶[0037] teaches threshold proportions for a “relatively valuable aluminum alloy” with a copper proportion of 0.6% and nickel proportion of 0.3%.).
Regarding Claim 9, the prior art reference combination of BITTON in view of SUZUKI renders the method of Claim 6 unpatentable as explained above.  BITTON further teaches wherein
checking the remaining plurality of fragments for residual shot comprises operating at least one magnet (28 in Fig. 1) to magnetically attract the residual shot within the remaining plurality of fragments, each shot of the residual shot being attractable by the at least one magnet (¶[0031] through [0033] teach separation of fragments using magnetic fields.), and
the at least one magnet is of sufficient strength and proximity to that shot to exert a magnetic force on that shot sufficient to draw that shot into contact with the at least one magnet (¶[0031] through [0033] teach separation of fragments using magnetic fields.).
Regarding Claim 11, the prior art reference combination of BITTON in view of SUZUKI renders the method of Claim 6 unpatentable as explained above.  SUZUKI teaches moving the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface (13A in Fig. 5) comprises moving the mixture of the plurality of fragments and the plurality of shot along an inclined path adjustable to have a downward inclination within an inclination range between a maximum downward inclination and one of a minimum downward inclination and a horizontal inclination (Fig. 11 shows dividing surface inner cylinder 13A is inclined downwardly during moving the mixture of shot and material to be worked adjacent cylinder 13A.  Figs. 10-12 and ¶[0068] through [0079] teach drum 13 is moved through a variety of inclinations including a horizontal inclination at the point where L1 (Fig. 5) is parallel with the ground on which the machine sits.).
Regarding Claim 17, BITTON renders the system of Claim 16 unpatentable as explained above.  However, BITTON does not teach wherein the container and the dividing surface are moveable to move the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface.
SUZUKI teaches a shot-blasting machine (Title) which uses a two-screen rotary drum (13, 13A and 13B in Fig. 5; ¶[0067]) as a dividing surface (13A) within a container (13B) driven by a driving motor (M2 in Fig. 5; ¶[0049]) to separate shot from the material that is being blasted.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the shot-blasting machine taught by SUZUKI for the shot blast apparatus taught by BITTON to obtain the predictable result of providing a moving dividing surface separating the plurality of fragmented aluminum pieces from shot of the shot blast apparatus within a moving container by using a two-screen rotary drum shot-blasting machine such as SUZUKI teaches.
Regarding Claim 18, the prior art reference combination of BITTON in view of SUZUKI renders the system of Claim 17 unpatentable as explained above.  SUZUKI further teaches wherein
the separator further comprises a drive mechanism (M2 in Fig. 5) for rotating the container (13B in Fig. 5) to move the container and the dividing surface (13A in Fig. 5), and to move the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface (M2 rotates 13A and 13B to move shot and material to be worked with drum 13); and,
the drive mechanism is separated from the plurality of fragments and the plurality of shot by the exterior wall of the container to isolate the drive mechanism from the plurality of fragments and the plurality of shot within the interior of the container.  Fig. 5 shows driving motor M2 is isolated from the interior of drum 13 by the exterior wall of container 13B.

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BITTON in view of Great Britain Patent No. 1,596,515 to Denev et al., hereinafter DENEV.  A copy of DENEV accompanies this action.
Regarding Claim 4, BITTON renders the method of Claim 3 unpatentable as explained above.  However, BITTION does not disclose details of the shakeout chamber portion of shot blast apparatus 26, and therefore does not teach moving the mixture of the plurality of fragments and the plurality of shot adjacent the dividing surface comprises moving the container and the dividing surface.
DENEV teaches an apparatus (Figs. 3-5; page 3, lines 49-55) for mechanically separating aluminum from by-products of aluminum smelting such as slag, dross and clinker (page 1, lines 9-17).  The cylindrical body (1 in Fig. 3; page 3, line 57) is divided into three chambers (I, II, III in Fig. 4; page 3, lines 56-59), with the first (I in Fig. 4) and third (III in Fig. 4) being screening chambers and the second (II in Fig. 4) being a rod-type crushing chamber.  The body is sloped downwardly in the direction of material flow (from left to right in Fig. 4; page 3, line 87-89) and is rotated by a motor (7 in Fig. 4; page 3, line 66) engaged with a gear rim (3 in Fig. 4, page 3, line 63) through a reducer transmission (6 in Fig. 4; page 3, line 66).  Page 2, line 129 through page 3, line 4 teaches changing the angle of the slope along the longitudinal axis regulates the rate of material throughput (“AB” in Fig. 4; page 3, line 85) through the apparatus.  Both screening chambers have a plurality of mutually parallel sieves (13 in Figs. 4 and 5; page 3, line 70) mounted in the cylindrical walls which act as screening sieves such that material smaller than the openings in the sieves (underflow products “A” in Fig. 4) pass through the openings into chutes 9 and 10 (Fig. 4, page 3, lines 109-111), while material larger than the openings (“B” in Fig. 4) exit through chute 11 (page 3, line 111-112).  Page 3, lines 85-116 describes operation of the apparatus.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a rotating screening chamber as taught by DENEV for the shakeout chamber as taught in BITTON to obtain the predictable result of providing a moving dividing surface (rotating sieves 13 of DENEV) within a moving container (rotating body 1 of DENEV) that separates the plurality of fragmented aluminum pieces (overflow B in DENEV) from shot (underflow A in DENEV) of the shot blast apparatus.
Regarding Claim 5, the prior art reference combination of BITTON in view of DENEV renders the method of Claim 4 unpatentable as explained above.  DENEV further teaches wherein
moving the container (body 1 in Figs. 3 and 4) and the dividing surface (sieves 13 in Figs. 4 and 5) comprises operating a drive mechanism (7 in Fig. 4) to rotate the container; and,
the drive mechanism is separated from the plurality of fragments and the plurality of shot by the exterior wall of the container to isolate the drive mechanism from the plurality of fragments and the plurality of shot within the interior of the container.  Motor 7 is separated from material AB by the exterior wall of body 1 in Fig. 4.
Regarding Claim 6, the prior art reference combination of BITTON in view of DENEV renders the method of Claim 5 unpatentable as explained above.  DENEV further teaches:
defining a flow-through rate of the mixture of the plurality of fragments and the plurality of shot within the interior of the container (AB in Fig. 4);
after separating the remaining plurality of fragments (overflow product B in Fig. 4) from at least the portion of the plurality of shot (DENEV teaches screening chamber I in Fig. 4 does a preliminary screening of flow-through rate AB to separate out underflow products A), checking the remaining plurality of fragments for residual shot (DENEV teaches second screening chamber II screens flow-through rate AB a second time to separate out underflow products A);
determining a mass proportion of the residual shot relative to the remaining plurality of fragments containing the residual shot (the proportion of underflow product A evacuated through chute 10 in Fig. 4 relative to the amount passing through screen 4 (Fig. 4; page 3, line 60)); and
when the proportion of the residual shot exceeds a first threshold proportion, reducing the flow-through rate of the mixture of the plurality of fragments and the plurality of shot within the interior of the container; otherwise not reducing the flow-through rate (page 2, line 129 through page 3, line 4 teaches changing the angle of tilt along the longitudinal axis allows achieving predetermined throughput rates.).
Regarding Claim 11, the prior art reference combination of BITTON in view of DENEV renders the method of Claim 6 unpatentable as explained above.  DENEV teaches wherein moving the mixture of the plurality of fragments and the plurality of shot (AB in Fig. 4) adjacent the dividing surface (13 in Fig. 4) comprises moving the mixture of the plurality of fragments and the plurality of shot along an inclined path (body 1 is sloped downwardly from left to right in Fig. 4) adjustable to have a downward inclination within an inclination range between a maximum downward inclination and one of a minimum downward inclination and a horizontal inclination (page 3, lines 87-89 and page 2, line 129 through page 3, line 4 together teach increasing the downward slope increases the flow rate and decreasing the slope decreases the flow rate.).
Regarding Claim 12, the prior art reference combination of BITTON in view of DENEV renders the method of Claim 11 unpatentable as explained above.  DENEV teaches wherein reducing the flow-through rate comprises reducing the downward inclination within the inclination range (page 3, lines 87-89 and page 2, line 129 through page 3, line 4 together teach increasing the downward slope increases the flow rate and decreasing the downward slope decreases the flow rate.).
Regarding Claim 13, the prior art reference combination of BITTON in view of DENEV renders the method of Claim 6 unpatentable as explained above.  DENEV further teaches wherein when a second threshold proportion exceeds a mass proportion of the residual shot relative to the remaining plurality of fragments containing the residual shot, the method further comprises increasing the flow-through rate of the mixture of the plurality of fragments and the plurality of shot within the interior of the container; otherwise not increasing the flow-through rate. Page 3, lines 87-89 and page 2, line 129 through page 3, line 4 together teach increasing the downward slope increases the flow rate and decreasing the downward slope decreases the flow rate.  The flow rate of underflow product A evacuated through chute 10 may be compared to the flow rate of material AB through screen 4 and the flow rate of AB at the entrance of screening chamber I can be adjusted to achieve the desired predetermined rates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         




/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725